Case: 18-13120   Date Filed: 02/01/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13120
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 4:17-cv-00487-RH-CAS



CRAIG BASSETT,

                                                           Plaintiff-Appellant,

                                  versus

GOVERNOR OF FLORIDA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (February 1, 2019)

Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 18-13120     Date Filed: 02/01/2019    Page: 2 of 3


      Craig Lewis Bassett, a Florida prisoner, appeals pro se the dismissal of his

complaint that the Governor of Florida violated his federal civil rights, 42 U.S.C.

§ 1983. The district court dismissed his amended complaint for lack of standing

and for failure to state a claim. Bassett argues that the Governor’s refusal to

address an alleged inconsistency between a Florida judicial rule of procedure and a

state statute violated his federal constitutional right to due process of law. We

affirm.

      Bassett is serving a sentence of imprisonment for life without the possibility

of parole for convictions by a Florida court of one count of sexual battery on a

person less than 12 years of age and two counts of lewd or lascivious molestation

on a person less than 12 years of age. Bassett alleges that, during his criminal trial,

he asked his defense counsel to inform the jury of the life-without-parole sentence

he would receive if convicted. His counsel allegedly informed him that a judicial

rule did not allow him to do so, and the jury later found Bassett guilty as charged.

Bassett alleges that, years later, he discovered a Florida statute that allegedly

mandated a “jury penalty instruction.” Bassett sued the Governor of Florida and

alleged that the failure to inform a jury of the sentence a defendant would receive,

if convicted, violates his right to due process.

      We review de novo a dismissal for lack of standing. Freeman v. First Union

Nat’l, 329 F.3d 1231, 1234 (11th Cir. 2003). Standing is a threshold jurisdictional


                                           2
              Case: 18-13120     Date Filed: 02/01/2019    Page: 3 of 3


issue that requires a showing of an injury in fact fairly traceable to the defendant

that a favorable judicial decision could redress. DiMaio v. Democratic Nat’l

Comm., 520 F.3d 1299, 1301–02 (11th Cir. 2008). “[A] plaintiff seeking only

injunctive or declaratory relief must prove not only an injury, but also a real and

immediate threat of future injury in order to satisfy the injury in fact requirement.”

Koziara v. City of Casselberry, 392 F.3d 1302, 1305 (11th Cir. 2004) (internal

quotation marks and citation omitted). And a district court “shall dismiss” a case

filed in forma pauperis if the court determines that the complaint “fails to state a

claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii). A district

court’s dismissal of a complaint for failure to state a claim is reviewed de novo,

“viewing the allegations in the complaint as true.” Mitchell v. Farcass, 112 F.3d

1483, 1490 (11th Cir. 1997).

      The district court committed no error in dismissing Bassett’s complaint. As

the district court stated, “Mr. Bassett has named as a defendant only the Governor

of Florida—an official who had no role in Mr. Bassett’s prosecution, conviction, or

sentencing, who had no role in adopting the challenged procedure, and who does

not follow or apply that procedure.” Bassett’s complaint fails to allege an actual or

imminent injury fairly traceable to the Governor for which the district court could

have afforded him any meaningful relief.

      AFFIRMED.


                                           3